DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendments to the specification and claims, filed 07/06/22, have been entered. 

3.  Claims 71 and 74-90 are pending. Claims 1-70 and 72-73 are cancelled. Claims 71, 75, 76, 79, 83, 89, and 90 are amended. Claims 84-88 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/22. Claims 71, 74-83, and 89-90 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/06/22:
The objection to the specification for minor informalities, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The objection to claims 72, 73, 75, 76, 79, 82, 83 and 89, found on pages 3 and 4, at paragraphs 7 and 8, are moot in light of Applicant’s cancellation thereof or are withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 71, 75-82, and 89-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 10, are moot in light of Applicant’s cancellation thereof or are withdrawn in light of Applicant’s amendments thereto; however, see maintained rejection for claims 74 and 83 below.
The rejection of claims 71 and 78-79 under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki et al. 1997 (US 5,654,165), found on page 7 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring culturing a bacterial biofilm in a medium comprising artificial saliva, hemin, menadione and/or sucrose; and wherein the composition is an oral care composition.

The rejection of claims 71-72, 74, and 77-83 under 35 U.S.C. 102(a)(1) as being anticipated by Kiamco et al. 2017 (Applied and Environmental Microbiology, 83: e02783-16), found on page 9 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the composition to be an oral care composition.

The rejection of claims 71-72, 74, 77-83, and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over Kiamco et al. 2017 (Applied and Environmental Microbiology, 83: e02783-16) in view of Wolcott et al. 2012 (Clin Microbiol Infect 19: 107-112), found on page 11 at paragraph 18, is withdrawn in light of Applicant’s amendments thereto; i.e., specifically requiring the composition to be an oral care composition.

Maintained Objection: Claim Objections
5. Claim 71 is objected to because of the following informalities: missing spaces between words (e.g. claim 71, line 16 “oxygenconsumption” should be “oxygen consumption’). Appropriate correction for all similar typos, in all claims, is required.

Maintained Rejection: Claim Rejections – 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 74 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 and claim 83 are each indefinite because each is missing the corresponding wavelength at which the optical density measurements are made.  In the interest of compact prosecution, and in the absence of this requirement, the limitation will be interpreted to encompass all optical density measurements. Nevertheless, clarification is required to ascertain the metes and bounds of this claim.

Applicant’s Arguments
8. Applicant argues it is clear from the context that the measurement is being made on a suspension comprising the bacterial biofilm, that it is thus scatter, and not the absorbance of a specific chromophore that is being measured; and that the measurement of scatter by optical density as described is a well-known method of estimating the concentration of cells or other particulates in suspensions, and is known to be capable of being determined at a variety of wavelengths, provided that the wavelength chosen does not coincide with the absorbance of any strong chromophores in the sample. Accordingly, those of skill in the art would have no difficulty choosing an appropriate wavelength for the optical density measurements. It is therefore believed that the claims are clear and definite as written.

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive because the Office disagrees with Applicant’s assessment. For example, in practice, the optical density is a measure of the ability of a sample to block or absorb the passage of light wherein the calculation for optical density is a logarithmic ratio of the intensity of incident light to the intensity of the transmitted light passing through. Accordingly, optical density is a ratio of how much light is absorbed at a specific wavelength, as evidenced by, for example, Manus et al. 2018 (J Clin Dent 29(Iss A): A10-19; see below) that reports optical density of similar biofilm derived compositions at 0.3 (610 nm), see page A12; and again at 0.7 (610 nm), see page A13.  Thus, requiring a precise optical density, but not a corresponding wavelength introduces ambiguity of scope just as a limitation reciting “... a mixture comprising sugar weighing 5.” would (i.e. 5 grams? 5 pounds? 5 tons?).  Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

	
New Rejections Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections – 35 USC § 112
10.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.  Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 75 is indefinite for depending on a cancelled claim (i.e. cancelled claim 73) and is therefore incomplete. Accordingly, clarification is required.

New Rejection: Claim Rejections - 35 USC § 102
12.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14. Claims 71, 74-83, and 89-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manus et al. 2018 (Enhanced In Vitro Zinc Bioavailability through Rational Design of a Dual Zinc plus Arginine Dentrifrice; J Clin Dent 29(Spec Iss A):A10-19).
	Manus teaches methods for testing microbial metabolic function comprising measuring bacterial respiration and extracellular acidification rates using multispecies oral biofilms that were cultured in media comprising hemin, menadione, and sucrose; harvested in water; reconstituted in fresh media comprising sucrose with a final optical density of 0.7 (610 nm); prior to an aliquot of the diluted bacterial suspension and the diluted toothpaste slurry (i.e. an oral care composition) being added to microplates, then centrifuged for 10 min at 1500x g, followed by real-time oxygen consumption rates and extracellular acidification rates for the multispecies bacteria derived from biofilms, measured over 50 cycles with the area under the curves calculated (e.g. page A13, left column; and Table 3meeting limitations found in instant claims 71, 75-79, and 89). In the absence of units in the claimed method, it is noted that limitations found in instant claims 74 and 83 are thereby met. The bacterial biofilms do not appear to be pretreated, thereby also meeting limitations found in instant claim 82.  Manus teaches the composition comprises a source of zinc (e.g. see A11, right column; meeting limitations found in instant claims 80 and 81). Manus repeated trials in triplicate (e.g. A11-A12, methods and materials; meeting limitations found in instant claim 90).
	Accordingly, Manus anticipate the invention as claimed. 

Conclusion
15. No claims are allowed.

16. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 10, 2022